AVENANT 2
A

LA CONVENTION DE RECHERCHES, D'EXPLOITATION ET DE
TRANSPORT DES HYDROCARBURES

ENTRE
LA REPUBLIQUE DU TCHAD
ET
CLIVEDEN PETROLEUM CO. LTD.
ET
CNPC INTERNATIONAL (CHAD) CO. LTD.
ET
SOCIETE DES HYDROCARBURES DU TCHAD

BASSINS DU LAC TCHAD ET DU CHARI

EN DATE DU 08 mas 2017.

DB2/ 31252070.1
TABLE DES MATIERES

1. DEFINITIONS

2. RENONCIATION

3.  DECLARATIONS, GARANTIES ET ENGAGEMENTS

4. AVENANTS A LA CONVENTION ...issnseneaneneessmnvesenesses

5.  RATIFICATION

DB2/ 31252070.1
LE PRESENT AVENANT 2 A LA CONVENTION DE RECHERCHES,
D'EXPLOITATION ET DE TRANSPORT DES HYDROCARBURES est conclu ce

Où _ mar 2017

ENTRE :

1 LA REPUBLIQUE DU TCHAD, représentée par M. Béchir Madet, Ministre du
Pétrole et de l'Énergie, chargé de la Promotion des

ergies Renouvelables, agissant
aux présentes en vertu des pouvoirs qui lui sont conférés :

Ci-après, l'« Etat »
D'une part,
ET

2.  CLIVEDEN PETROLEUM CO. LTD. une société immatriculée selon le droit des
Iles Vierges Britanniques (« Cliveden »), représentée par M. Wen Guangyao, en sa
qualité de Directeur Général, dûment autorisé aux fins des présentes : et

3: CNPC INTERNATIONAL (CHAD) CO. LTD. une société immatriculée selon le
droits des Bermudes (« CNPCIC »), représentée par M. Li Shuliang. en sa qualité de
Directeur Général, dûment autorisé aux fins des présentes : et

4  SOCIETE DES HYDROCARBURES DU TCHAD, un établissement public
industriel et commercial constitué selon le droit de la République du Tchad, ayant son
siège à N'Djaména — Quartier de l'aéroport, B.P. 6 179 (« SHT »), représentée par M.
Tahir Hamid Nguilin, en sa qualité de Directeur Général, dûment autorisé aux fins des
présentes.

D'autre part.

L'Etat, Cliveden, CNPCIC et SHT étant tantôt chacun désignés une « Partie » et

ensemble les « Parties ».

PREAMBULE :

A. Cliveden, CNPCIC et l'Etat sont parties à une convention intitulée « Convention de
Recherches, d'Exploitation et de Transport des Hydrocarbures - Bassins des Erdis, du
Lac Tchad et du Chari », initialement conclue entre la République du Tchad et le
consortium Oriental Energy Resources Limited — Carlton Energy Group LLC -
Trinity Gas Corporation, Inc. (le « Consortium Oriental ») en date du 23 février

1999 ; 2 | (DZ
DB2/ 31252070.1 #
B. Dans le cadre de ladite convention, un permis exclusif de recherches d'hydrocarbures

liquides et gazeux a été accordé au Consortium Oriental par décret n°

1IS8/PR/MMEP/09 du 23 mars 1999 (le «Permis H») et, par décret n°
160/PR/MME

2001 du 16 mars 2001, le Permis H a été transféré à Cliveden :

(ex Par une lettre datée du 2 avril 2001, le Ministre des Mines, de l'Energie et du Pétrole
a confirmé à Cliveden que la convention en date du 23 février 1999 ne restait
applicable qu'entre Cliveden et l'Etat ;

D. Le 26 février 2002. Cliveden a cédé une participation de cinquante pour cent (50%)
dans. et au titre de, la Convention et du Permis H à AEC International (Chad) Ltd. aux
termes d'un contrat de cession approuvé par le Ministre des Mines. de l'Energie et du

002 ;

Pétrole de la République du Tchad le 29 mars

E. Le 19 avril 2002, AEC International (Chad) Ltd. a été renommée EnCana
International (Chad) Ltd. :

FE Le 8 décembre 2006, CNPC International (Chad) Ltd. (« CNPCIL ») a acquis la
totalité du capital social d'EnCana International (Chad) Ltd. et cette dernière a été
renommée CNPC International (Chad) Co., Lid., ce changement de contrôle ayant été
approuvé par le Ministre du Pétrole le 18 décembre 2006 par lettre n° 414/MP/SG/06 ;

G. Cliveden et CNPCIC sont parties à une convention intitulée « /nternational Operating
Agreement with respect to the Permit H Convention Agreement dated effective March
23. 1999 Republic of Chad», initialement conclue entre Cliveden et EnCana
International (Chad) Ltd. en date du 10 juin 2002 et entrée en vigueur le 1% janvier
2002 (le « Contrat d'Association ») ;

H. Le 31 décembre 2009, Cliveden et SHT ont notamment conclu (i) un contrat de

cession d'intérêts en vue de la cession par Cliveden d’une participation de dix pour
tions dans, et au titre de, la Convention, du Permis
H et du Contrat d'Association (la « Participation 2009 »), à |
SHT, un établissement public entièrement détenu par l'Etat (le « Contrat de Cession
2009 ») et (ii) un avenant à la Convention entre l'Etat, Cliveden, CNPCIC et SHT
(«Avenant n°1 à la Convention »). Toutefois, la cession de la Participation 2009

cent (10%) dans les droits et oblig;

at, représenté par

n'a pas été réalisée, l'ensemble des conditions à la cession n'ayant pas été satisfaites
et l'Etat et SHT ont renoncé à la Participation 2009 par un courrier n°
1030/MEP/SG/11 en date du 22 décembre 2011 du Ministre de l’Energie et du Pétrole.
Cependant, l’Avenant n°1 à la Convention, approuvé par ordonnance n° 003/PR/2011
du 24 janvier 2011 (elle-même ratifiée par loi n° 008 du 24 mars 2011), est entré en

vigueur ; S x k d/
2

D82/ 31252070.1
16 Cliveden, CNPCIC, l'Etat et SHT ont conclu un contrat de cession par CNPCIC de la
Participation Cédée par CNPCIC et, par Cliveden, de la Participation Cédée par
Cliveden, à SHT (le « Contrat de Cession ») ; et

J. En conséquence du Contrat de Cession, les Parties se sont entendues pour modifier (Q_) >
Convention et l’ Avenant n°1 à la Convention comme suit. 0
il

D82/ 31252070.1 3 h)
CECI ETA

T EXPOSE, IL EST MUTUELLEMENT CONVENU CE QUI SUIT:
1 DEFINITIONS
Pour les besoins du présent Avenant à la Convention, les termes commençant par une

majuscule auront la signification qui leur est donnée ci-dessous :

« Avenant à la Convention » désigne le présent avenant et ses annexes, ainsi que
toute prorogation, renouvellement où modification de ceux-ci, convenu par écrit entre

les Parties ;

«Avenant n°1 à la Convention » a la signification donnée à ce terme dans le

préambule du présent Avenant à la Convention :

« Cliveden » a la signification donnée à ce terme dans les comparutions du présent
Avenant à la Convention :
« CNPCIC » a la signification donnée à ce terme dans les comparutions du présent
Avenant à la Convention ;

« CNPCIL » a la signification donnée à ce terme dans le préambule du présent

Avenant à la Convention :

« Concessions » a la signification donnée à ce terme dans le Contrat de Cession :

« Conditions » a la signification donnée à ce terme dans le Contrat de Cession :

« Consortium Oriental » a la signification donnée à ce terme dans le préambule du
présent Avenant à la Convention :

« Contrat d’Association » a la signification donnée à ce terme dans le préambule du

présent Avenant à la Convention :

« Contrat de Cession » a la signification donnée à ce terme dans le préambule du

présent Avenant à la Convention ;

« Contrat de Cession 2009 » a la signification donnée à ce terme dans le préambule
du présent Avenant à la Convention :

« Convention» signifie la «Convention de Recherches, d'Exploitation et de
Transport des Hydrocarbures — Bassins des Erdis, du Lac Tchad et du Chari»,

initialement conclue entre PEtat et le Consortium Oriental en date du 23 février 1999

telle que modifiée : .. Il @) 7
4
D82/ 31252070.1 °
te

2.1

2.2

« Date de Cession » a la signification donnée à ce terme dans le Contrat de Cession ;
« Date d’Effet » signifie le 29 octobre 2014 :

«Etat» a la signification donnée à ce terme dans les comparutions du présent

Avenant à la Convention :

« Participation Cédée par Cliveden » a la signification donnée à ce terme dans le

Contrat de Cession ;

«Participation Cédée par CNPCIC » a la signification donnée à ce terme dans le

Contrat de Cession :

« Participation 2009 » a la signification donnée à ce terme dans le préambule du

présent Avenant à la Convention :

« Partie » / « Parties » a la signification donnée à ce terme dans les comparutions du

présent Avenant à la Convention :

«Permis H » a la signification donnée à ce terme dans le préambule du présent

Avenant à la Convention : et

« SHT » a la signification donnée à ce terme dans les comparutions du présent

Avenant à la Convention.

Les termes commençant par une majuscule qui ne sont pas définis autrement dans le
présent Avenant à la Convention auront la signification qui leur est donnée dans la

Convention,

RENONCIATION

À toutes fins utiles, l'Etat et SHT reconnaissent que la cession de la Participation
2009 prévue par le Contrat de Cession 2009 n’a pas été réalisée, ainsi qu’il est précisé
au préambule du présent Avenant à la Convention, et l'Etat et SHT confirment
irrévocablement qu'ils renoncent à toutes réclamations (le cas échéant) découlant de
l'acquisition prétendue ou ineffective de la Participation 2009 et à se prévaloir de
toute disposition de l’Avenant n°1 à la Convention, à l'exception, en tant que de
besoin, de lArticle 3.3 (Durée et Renouvellements de l'Octroi du Permis
d'Exploration), les deux premiers paragraphes de l'Article 3.5 (Notifications), de
l'Article 3.7 (Annexe II — Procédure Comptable) et l'Article 4 (Libérations) dudit
Avenant n°1 à la Convention.

A toutes fins utiles, Cliveden reconnaît que la cession de la Participation 2009 prévue

par le Contrat de Cession 2009 n'a pas été réalisée, ainsi qu’il est précisé au

= DEV
préambule du présent Avenant à la Convention, et Cliveden confirme irrévocablement
renoncer à la cession de la Participation 2009 et à se prévaloir de toute disposition de
l'Avenant n°1 à la Convention, à l'exception, en tant que de besoin, de l'Article 3.3
(Durée et Renouvellements de l'Octroi du Permis d'Exploration), les deux premiers
paragraphes de l'Article 3.5 (Norifications) et l'Article 4 (Libérations) dudit Avenant
n°1 à la Convention.

3. DECLARATIONS, GARANTIES ET ENGAGEMENTS
SHT déclare et garantit que :

() conformément au Contrat de Cession, SHT acquerra régulièrement la
Participation Cédée par Cliveden et la Participation Cédée par CNPCIC, dès la
Date de Cession, avec effet rétroactif à la Date d’Effet ; et

Qi) SHT assume pleinement et inconditionnellement ses obligations et
responsabilités en tant que membre du Consortium (tel que défini dans la
Convention et modifié à l'Article 4.1 ci-dessous) au titre de la Convention
telle que modifiée par le présent Avenant à la Convention, qui constitue des
obligations et engagements opposables et exécutoires à SHT.

4. AVENANTS À LA CONVENTION

A compter de la Date d'Effet et sous réserve de la réalisation de l’ensemble des

Conditions, SHT est réputée partie à la Convention, telle que modifiée par le présent

Avenant à la Convention, et, sous réserve de la réalisation de l’ensemble des
Conditions, les modifications ci-dessous sont réputées apportées à la Convention à
compter de la Date d'Effet, à l'exception des modifications apportées à l’ Avenant n°1
à la Convention dans le cadre du présent Avenant à la Convention.

4.1 Parties

e) La modification des parties à la Convention effectuée à l'Article 3.1 de
FAvenant n°1 à la Convention est supprimée rétroactivement à la date de

signature dudit Avenant n°1 à la Convention.

Gi) La désignation du Consortium dans les comparutions de la Convention est

modifiée comme suit :

« Le Consortium est constitué des sociétés suivantes :
Cliveden Petroleum Co. Ltd :

CNPC International (Chad) Co.. Ltd. ; et

Société des Hydrocarbures du Tchad » TT

L
C /
D82/ 31252070.1 G L
42 Article 1 - Définitions

@ La modification du paragraphe 1.5 de la Convention effectuée à l'Article 3.2(i) de
l’Avenant n°1 à la Convention est supprimée rétroactivement à la date de signature
dudit Avenant n°1 à la Convention.

Le paragraphe 1.5 de la Convention est modifié comme suit :

«Le « Consortium » désigne, individuellement ou collectivement, le consortium
PC International (Chad)
Co. Lid. er Société des Hydracarbures du Tchad » : le reste du paragraphe 1.5

constitué par les sociétés Cliveden Petroleum Co. Lid, C

demeure inchangé.
(Gi) Un paragraphe 1.26 de la Convention est modifié comme suit :
« Société Affiliée

a) signifie toute société qui contrôle ou est contrôlée directement ou

indirectement par une société partie aux présentes :

b) ou toute société qui contrôle ou est contrôlée par une société contrôlant

directement ou indirectement une société partie aux présentes.

Dans la présente définition. « contrôle » signifie la propriété directe ou indirecte par

une société ou toute autre entité d'un pourcentage d'actions ou de parts sociales
suffisant pour donner lieu à la majorité des droits de vote à l'assemblée générale
d'une autre société ou pour donner un pouvoir déterminant dans la direction de certe

autre société. »

Gi) Un paragraphe 1.27 est ajouté à la Convention comme suit :

«Systèmes de Transport: signifie le tème de transport d'hydrocarbures par

canalisation allant de Ronier à Djermaya et le système de transport d'hydrocarbures

par canalisation allant de Ronier à Kome en République du Tchad qui sont exploités

par le Consortium et dont il est propriétaire. »
Les définitions qui suivent sont renumérotées en conséquence.

(iv) La modification du paragraphe 1.30 de la Convention effectuée à l'Article 3.2(ii) de
lAvenant n°1 à la Convention est supprimée rétroactivement à la date de signature
dudit Avenant n°1 à la Convention.

() La modification du paragraphe 1.31 de la Convention effectuée à l'Article 3.2(ïii) de
FAvenant n°1 à la Convention est supprimée rétroactivement à la date de signature

dudit Avenant n°1 à la Convention. f :

43 Article 23 - Régime Fiscal Pa

D82/ 31252070.1 7
44

La modification du paragraphe 23.2 de la Convention effectuée à l'Article 3.4 de
l'Avenant n°1 à la Convention est supprimée rétroactivement à la date de signature
dudit Avenant n°1 à la Convention.

Article 35 — Notifications

@) L’ajout du paragraphe 35.1 d) de la Convention effectué à l'Article 3.5 de
l'Avenant n°1 à la Convention est supprimé rétroactivement à la date de
signature dudit Avenant n°1 à la Convention.

Gi) Le paragraphe 35.1 de la Convention est modifié comme suit :

<a) pour l'Etat

Ministère du Pétrole et de l'Energie
B.P. 94 N'Djaména — République du Tchad
Tél : (+235) 22 52 25 66

Fax: (+235) 22 52 25 65
b) pour Cliveden Petroleum Co. Ltd.

No. 6-1 Fuchengmen Beidajie
Xicheng District

Beijing

China 100034

Attention: M. Wen Guangyao

Fax : +86 10 6011 1000
Avec copie à

Cliveden Petroleum Co. Ltd.

BP: 5529

Rue 6601

Quartier N'djari

N'Djamena, République du Tehad
Attention: Directeur Général

c) pour CNPC International (Chad) Co., Lid.

No. 6-1 Fuchengmen Beiïdajie fl
Xicheng District
Beïjing

China 100034 Û
ti)

4.6

Attention: M. Li Shuliang

Fax: +86 10 6011 1000

Avec copie à:

BP: 2519

Rue 6601

Quartier N'djari

N'Djamena, République du Tchad
Attention: Directeur Général

d) pour Société des Hydrocarbures du Tchad

Quartier de l'aéroport
B.P. 6 179 N'Djaména, République du Tchad

Attention : M. le Directeur Général
N° de télécopie : (+235) 22 52 56 30
Tel : (+235) 22 52 06 30 »

Annexe I - Délimitation de la Zone Contractuelle
L'Annexe I de la Convention est modifiée rétroactivement à la date de signature de
lAvenant n°1 à la Convention comme suit :

« Les coordonnées géographiques du périmètre de la Zone Contractuelle sont

réputées égales à 68.713,47 km°, et sont définies comme suit : »

Annexe À au présent Avenant à la Convention à insérer ici.

L'Annexe I de la Convention est modifiée rétroactivement au 28 octobre 2014 comme
suit :

« Les coordonnées géographiques du périmètre de la Zone Contractuelle sont
réputées égales à 828,68 km°, et sont définies comme suit : »

Annexe B au présent Avenant à la Convention à insérer ici.
Annexe III — Procédure Comptable
Le paragraphe 1.4(c) de l’Annexe III à la Convention est modifié comme suit :

«c) Tous les rapports et états seront préparés selon les dispositions de la

Convention et des réglementations de la République du Tchad et de l'« OHADA »

(Organisation pour l'Harmonisation en Afrique du Droit des Affaires) el, en cas
DB2/ 31252070.1 CN F4 ]
d'absence de telles dispositions, selon les usages généralement admis dans l'industrie
pétrolière internationale. »

(ii) A compter de la date de signature de l’Avenant n°1 à la Convention. le paragraphe
1.6.2 de l'Annexe [II à la Convention est rétroactivement modifié comme suit :

« 1.6.2 Report des Pertes et amortissements

A compter de l'Année Civile pendant laquelle la première production commerciale a
lieu, toutes les charges déductibles au titre des Opérations Pétrolières accumulées
depuis la date d'effet de la Convention jusqu'à la fin de la première Année Civile
bénéficiaire pour la détermination de l'impôt direct sur les bénéfices et qui ne

peuvent être apurées à la fin de la première Année Civile bénéficiaire seront
considérées comme une perte d'exploitation et seront reportées comme une déduction
à compter de la fin de la première Année Civile bénéficiaire et pour les Années
Civiles suivantes jusqu'à la fin de la sixième (6°) Année Civile suivant la première
Année Civile bénéficiaire.

Par ailleurs, à compter de l'Année Civile suivant la première Année Civile

bénéficiaire, toutes les charges déductibles au titre des Opérations Pétrolières pour la

détermination de l'impôt direct sur les bénéfices pour une Année Civile donnée et qui

ne peuvent être apurées au cours de cette Année Civile donnée seront reportées
comme une déduction jusqu'à la fin de la sixième (6) Année Civile à compter de

ladite Année Civile donnée.

Toutes les pertes pour une Année Civile donnée sont récupérées par le biais des
mécanismes de report énoncés ci-dessus en appliquant la méthode du « premier entré,

premier sorti ».

En cas de circonstances exceptionnelles, le Ministre et le Consortium pourront se

mettre d'accord sur une prolongation appropriée des délais ci-dessus. »
(ii) Un nouveau paragraphe 1.6.3 est ajouté à l’ Annexe IT à la Convention :

« 1.6.3 L'ensemble des coûts pétroliers globaux encourus jusqu'au 29 octobre 2014

par CNPCIC et Cliveden seront fiscalement déductibles à parts égales entre CNPCIC
et Cliveden conformément à la Convention, en particulier l'Article 1.6.2 ci-dessus.

Nonobstant le délai prévu ci-dessus à l'Article 1.6.2, un montant qui représente dix
pour cent (10%) des coûts pétroliers globaux encourus jusqu'au 29 octobre 2014 tel
que prévu à l'article 2.8.2 du protocole transactionnel du 24 octobre 2014 entre
l'Eta, CNPCIC et C
CNPCIC et Cliveden, pour les besoins de la détermination de leurs bénéfices nets, à

compter du 29 octobre 2014 et sera reporté en tant que montant fiscalement
DB2/ 31252070.1 10 2
h É

veden, sera fiscalement déductible à parts égales entre

on

déductible au cours des Années Civiles suivantes et ce, sans limitation dans le temps,
sur une durée minimale de dix (10) ans, jusqu'à complète déduction dudit montant.
Etant précisé que les autres coûts déductibles au titre de la Convention demeurent
soumis à la limitation de report de l'Article 1.6.2 de la présente Annexe UL »

RATIFICATION

Tous les termes et conditions de la Convention demeureront inchangés, exception

faite des modifications apportées à la Convention aux termes du présent A venant à la

Convention et des modifications introduites par l'Avenant n°1 à la Convention qui ne
sont pas mod

es où supprimées par le présent Avenant à la Convention (y compris
notamment les modifications visées à l'Article 3.3 et à l'Article 3.7 de l’Avenant n°1
à la Convention. en tant que de besoin, qui demeurent inchangées et sont réitérées par
le présent Avenant à la Convention).

En tant que de besoin, les Parties conviennent que les stipulations de l’article 4
(Libérations) de l’ Avenant n°1 à la Convention demeurent en vigueur et sont réitérées
par le présent Avenant à la Convention.

Les Parties aux présentes ratifient, confirment, et adoptent la Convention telle que
rédigée et modifiée par les présentes, et les Parties acceptent d'être liées par les termes
et conditions de la Convention telle que rédigée et modifiée par les présentes.

DROIT APPLICABLE ET RENONCIATION A IMMUNITE

Le présent Avenant à la Convention sera régi et interprété conformément au droit de
la République du Tchad.

Les dispositions de l’article 33 de la Convention s’appliqueront à tout litige survenant
dans le contexte du présent Avenant à la Convention.

L'E
L'
leurs biens, de leur immunité d'exécution, si celle-ci est destinée à faire échec à une

xt et SHT renoncent expressément à bénéficier de toute immunité de juridiction.

tet SHT renoncent également expressément au bénéfice, pour eux-mêmes et

sentence rendue par un tribunal d'arbitrage conformément à l’article 33 de la
Convention.

ENTREE EN VIGUEUR

Le présent Avenant à la Convention et la Convention telle que modifiée par la suite
par l'Avenant n°1 à la Convention et par le présent Avenant à la Convention feront
l'objet d'une approbation par voie législative et, sous réserve de ladite approbation, le
présent Avenant à la Convention entrera en vigueur rétroactivement à la Date d’Effet.

EN FOI DE QUOI. les Parties ont conclu le présent Avenant à la Convention en quatre (4)

62,

25:

2070.1 11

"HR
exemplaires originaux à la première date indiquée ci-dessus.

{Suivi de la page de signatures]

DB2/ 31252070.1 12
La République du Tchad

Représentée par :

Le Ministre du Pétrole et de l'Énergie, chargé de

la Promotion des Energies Repouvelables

—ionsieur Hé QE
onsicur BéoHir +14
\%
\o7nist

CNPC International (Chad) Co., Ltd.

Représentée par:

Directeur Général de CNPC International (Chad)

Co., Ltd.

DB2/ 31252070.1

13

Cliveden Petroleum Co. Ltd.

Représentée par :

Directeur Général de Cliveden Petroleum

Co. Ltd.

Société des Hydrocarbures du Tchad

Représentée par:

AS EE
77 Monsieur Tahir Hamid Nguilin
